Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE

This action is in reply to the Patent Trial and Appeal Board (PTAB) Decision mailed on 09/22/2021.  
In response to the PTAB decision, the 35 USC §112(b) rejection of claims 7-10 and 20-23 is withdrawn and the §103 rejection of claims 1-23 is withdrawn.
Claims 1-23 are now pending and allowable.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-23 are allowed, wherein claims 1 and 14 are independent and claims 2-13 and 15-23 are dependent.

Reasons for Allowance:
The present invention is directed to a system and process for visually facilitated contact interaction management.
The closest prior art reference of record is Krishnan et al. (US 2013/0191458), which is directed to integrated display and management of data objects based on social, temporal and spatial parameters.  Although Krishnan et al. and the other cited prior art of record have been found to teach a number of claim limitations recited in independent claims 1/14 (See Final Rejection mailed 04/19/2019 at pg. 5),  the PTAB decision mailed 09/22/2021 noted that Krishnan does not teach the limitation of “simulating an actor performing a task wherein said actor interacts with a plurality of distant objects.”   Accordingly, the §103 rejection of claims 1-23 is withdrawn because the prior art of record has not been shown by a preponderance of evidence to support the rejection.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falchuck et al. (US 2012/0226736):  discloses a method/system for supporting mobile coalitions, including generating visual metaphors to represent objects and functions (at least paragraphs 9, 11, and 48).
Geppert et al. (US 2010/0246800):  discloses features for managing a contact center with a graphical call connection metaphor, including overlapping graphical elements, lines/shapes connecting graphical elements, and graphical techniques for indicating relationship status of entities (at least paragraph 30).
Leacock et al. (US 2009/0288007):  discloses spatial interfaces for realtime networked communications, including spatial metaphors to provide context (at least paragraphs 49, 78, and 94).
Eick, Stephen G., and Daniel E. Fyock. "Visualizing corporate data." AT&T technical journal 75.1 (1996): 74-86:  discloses computer-implemented techniques for visualizing business information to aid in exploration and analysis of data to observe how the data are interrelated by using, for example, visual characteristics such as color, shape, and zoom level.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
12/18/2021